Citation Nr: 1218120	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-43 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in December 2007 and April 2009 of the above Regional Office (RO).  

The issue of entitlement to service connection for a personality disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Informal Hearing Presentation dated in April 2010.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested primarily by anxiety, intrusive memories, impaired sleep, irritability, difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so, and Global Assessment of Functioning (GAF) scores of 52, 55, and 58.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran does not have a service-connected disability rated at 60 percent or more; or two or more disabilities with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more; and there is no evidence that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  






CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.9, 4.126, 4.127, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  A pre-adjudication letter dated in August 2006 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  By the December 2007 rating action, the RO granted service connection for PTSD and assigned a 50 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for PTSD.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

In a pre-adjudication letter dated in November 2008, the RO informed the Veteran of its duty to assist him in substantiating his TDIU claim under the VCAA, and the effect of this duty upon his claim.  This letter informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and VA examinations were obtained in November 2007, March 2009, and April 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Factual Background

Service connection for PTSD was established by a December 2007 rating decision, which assigned a 50 percent disability rating under DC 9411, effective July 6, 2006.  The Veteran appealed the initial evaluation assigned.  

The current 50 percent evaluation is based in part on a November 2007 VA examination report, which showed the Veteran submitted records indicating treatment at various facilities, typically on an outpatient basis and usually involving prescription of anti-anxiety medications, primarily Xanax, going back to 1968.  The Veteran later received counseling from 1984 to 1987 and in most cases those providers had diagnosed anxiety and generalized anxiety disorder and also indicated the Veteran showed a rigid personality structure.  However a September 2007 note indicated the Veteran also met the criteria for PTSD with symptoms of intrusive thoughts, distressing memories, and irritability.  In looking at additional PTSD symptoms, the Veteran had memories of Vietnam that were stimulated by newscasts on television, avoidance of crowds, and panic attacks.  He denied being jumpy or easily startled, worrying about harm coming to his family, or being unable to laugh or cry.  He had no history of hospitalizations for mental disorders.

In terms of his relationships with others, the Veteran was first married in 1970 and divorced two years later with one son from that marriage.  He has been married to his present wife since 1975 and together they have three children.  Currently his household consists of the Veteran, his wife, their adult son, and a teenage daughter.  He described his relationship with his family as very close, denying anything that would sound like estrangement or emotional numbing.  His leisure activities included yard work around his home as well as the homes of other relatives gardening, and hunting.  He was a member of the VFW, but did not attend meetings.  He also attended church, but was not an active member.  On occasion he and his wife dine out and see other couples socially.  The Veteran also liked to visit a friend who has a hobby of restoring old tractors.  On weekends the family comes together at his house for barbecues on the weekends and his oldest son from his first marriage visits on occasion.  

The Veteran reported that following military service he was employed in construction, civil engineering and later in plumbing, heating, and air conditioning.  He was employed for 36 years with the same company indicating some supervisory experience.  The Veteran stopped working about a year ago, but was extremely vague about the reasons for this, but notes from other providers suggest there was a significant conflict with his employer, especially after the Veteran suffered an on-the-job injury.  The Veteran indicated that since leaving his career job, he worked briefly at a grain elevator and has spent time helping his son build a house. 

On examination the Veteran's manner suggested anxiety.  His speech was mostly logical and related with no indication of hallucinations or delusions.  There was some quality of disorganization, with definite flight of ideas, and tangentiality noted.  Vagueness was most characteristic of the Veteran's verbalizations.  There were no obsessions or compulsions elicited and the Veteran denied being an obsessive worrier or engaging in cleaning or checking rituals.  He was oriented times three.  He showed extreme vagueness with regard to his history, but his memory seemed to be adequate for most purposes, so it did not appear to be a cognitive problem.  The Veteran had a moderate sleep disturbance.  The diagnosis was chronic PTSD and a GAF score of 52 was assigned.  The examiner opined that the Veteran's PTSD created occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally satisfactory functioning.  The Veteran was also able to manage routine behavior, self care and most conversations.  

In April 2008, the Veteran filed a formal claim (VA Form 21-8940) for TDIU indicating that he was last employed as heating/plumbing technician in November 2006.  He reported that he began having more trouble with PTSD symptoms since the Iraq war and that his employer had been telling him for a couple of years that he was not pulling his weight so he felt they expected him to take an early retirement.  

A VA Form 21-4192 (Request for Employment Information In Connection With Claim for Disability Benefits) shows that the Veteran was employed by Larsen Plumbing and Heating from March 1971 to November 2006.  According to the employer, the Veteran worked about 27 hours a week performing plumber, sheet metal and service calls and that he was allowed to determine his hours based on the company's work load and the amount he wanted to work.  This document in no way suggests that the Veteran was asked to leave because of any service-connected disability or because of excessive absence from work.  In fact, the form indicates that the reason for termination was voluntary retirement.  

When examined by VA in March 2009, the Veteran was casually dressed in somewhat worn clothing, but appeared adequately groomed.  He was cooperative during the interview and responsive to all questions.  Although he frequently gave vague or global answers, but with follow-up questioning it was possible to get him to be more specific in most cases.  There was no evidence of malingering or symptom exaggeration.  The Veteran continued to report emotional distress whenever he encountered news of the current war.  He indicated a history of recurring panic attacks but none in the last 10 years.  He acknowledged a tendency to worry excessively regarding his children and grandchildren.  The Veteran's responses were coherent and goal directed.  There was no indication of impaired thought process, delusions, or hallucinations.  The Veteran reported that he cried easily, at least 2-3 times per week, with no specific precipitant for it.  He continued to have some sleep disturbance and reported sufficient appetite and energy level, but had experienced decreased libido over the past year.  He preferred to avoid crowds and indicated a poor impulse control, which he described as frequent irritability.  However he was unable to estimate either a frequency or recent occurrence of irritability or poor impulse control.  He did not demonstrate a foreshortened future or endorse restricted range of affect or sense of estrangement from others.  He denied concentration difficulty or exaggerated started response.  

During the interview the Veteran indicated that he left his previous employment a year early suggesting that he would have otherwise retired in November 2007 and at another point in the interview, indicated that he believed that he would still be working for the company.  The Veteran reported that just prior to leaving his employment he believed his supervisor had received complaints from customers because of his irritability.  He characterized his departure as a voluntary retirement, but felt that he basically had no choice after his employer's expression of disapproval.  However after discussing the written statement with his employer, the Veteran was told that his work had been adequate at the time he left.  The Veteran did not indicate any significant impairment of his social relationships in light of his long-term marriage, his good relationships with his children.  Although he indicated that he was most comfortable alone, he also had friends with whom he enjoyed hunting and indicated that he and his wife socialized with other couples.  

Clinical findings on psychiatric evaluation were essentially unchanged.  The Veteran was clean, neatly groomed and appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous, clear, and coherent.  His attitude was friendly and relaxed.  His affect was normal and his mood was depressed.  His thought process and content were unremarkable, with no delusions or hallucinations.  His judgment, insight, and memory were intact.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal/suicidal thoughts or impairment in impulse control.  The Veteran was able to maintain personal hygiene and had no problems with activities of daily living.  

The diagnosis was chronic moderate PTSD and a GAF score of 58 was assigned.  The examiner opined that the symptoms reported by the Veteran at present were consistent or slightly improved from the time of his last examination.  He reportedly continued to experience significant anxiety symptoms, which have previously been interpreted as secondary to PTSD.  While the Veteran attributed his departure from the work force to PTSD he did not in any way relate this decision to any specific manifestation of PTSD.  Rather he seemed to have been particularly sensitive to some apparent criticism, which he received from his employer, which he has since learned was not as significant as it seemed at the time.

Also in support of the claim is an October 2009 lay statement from his spouse describing in general how PTSD affected their daily lives and impacted him both socially and occupationally.  She also gave specific instances of the Veteran's behavior including neglect of hygiene, social isolation, and unprovoked irritability.  

The Veteran underwent a VA examination in April 2010 to assess the current state of his PTSD and its impact on his employability.  At that time the examiner reviewed the claims file in its entirety, noting there had been no additional entries since his last VA examination.  The Veteran's reports of symptoms and circumstances were virtually unchanged from that given at the time of his last VA examination.  He was casually dressed and adequately groomed.  He kept his gaze downward with very limited eye contact, but was cooperative with the interview and responsive to all questions.  He seemed mildly distressed by follow-up questions asking for specifics such as frequency or duration of symptoms, a most recent occurrence, or specific analysis.  

The Veteran's manner suggested that he viewed issues simplistically and somewhat rigidly.  He clearly regarded himself as unable to work due to PTSD, but was somewhat resistant to analyzing why this was so.  He instead referred to past diagnoses of globus hystericus and aerophagia, both symptoms of anxiety, which were made shortly after his return from Vietnam.  He seemed to regard these past diagnoses and his long-term use of Xanax as dramatic evidence of marked impairment.  With considerable questioning and probing the Veteran indicated that he left his long-term employment because of the marked discomfort he felt in that he was not in control of his circumstances, such as working heights, completing/correcting jobs started by other workers, and working more hours than agreed to.  He reported that since leaving his long-term employment he worked for several days as a truck driver, but left that job because the working conditions were not what he had agreed to in that he was expected to work much longer hours.  

The Veteran continued to regard his functional impairment as underestimated by his disability rating, but had difficulty articulating the extent of his impairment or the relationship of his impairment to PTSD symptoms.  He mentioned a history of fighting and domestic abuse, but reported no acting out of this sort for many years.  He described his mood as "not very happy" and continued to have problems with sleep disturbance at least once a week.  He also unintentionally loss 30 pounds over the past two year, but did not describe loss of appetite.  He had sufficient energy, but reported decreased libido.  He reported that he cried easily, but had difficulty specifying how frequent or when he had most recently cried significantly and was unable to give an example of a circumstance that might trigger the crying.  He denied suicidal ideation.  He continued to take Xanax to manage his anxiety symptoms and panic attacks.  The Veteran acknowledged excessive worrying, but denied any compulsive behavior.  There was no indication of impaired thought process or delusions or hallucinations.  He repeatedly referred to paranoia, described as an anxious discomfort in crowded places.  

The diagnosis was chronic moderate PTSD with a GAF score of 58.  The examiner opined that the Veteran clearly suffered from an anxiety disorder and evidenced a rigid and unambivalent cognitive style which caused him to regard certain job-related demands as intimidation.  This cognitive style essentially constitutes personality disorder which likely existed prior to and during service and which was more likely than not aggravated by service.  It is also this personality disorder, which contributes to the Veteran's seemingly unreasonable, irrational, and overly sensitive reaction to work demands.  For example his need to leave his long-term employment after his supervisor expressed concern or criticism of his performance.  The examiner explained that such temperamental rigidity makes future sustained employment very unlikely for the Veteran.  The examiner considered the aggravation of the Veteran's personality disorder as accounting for half of the functional impact and that it is primarily this disorder which accounts for any impairment due to mental health issues beyond the current 50 percent disability rating.  

Also of record are VA outpatient treatment records which show the Veteran was seen in March 2011 shows at the urging of his County Veterans Affairs Officer regarding his PTSD claim as he had no record of seeking current treatment.  This report showed the Veteran continued to live with his wife, adult children and had few outside interests or activities.  He was alert, oriented, pleasant, and cooperative with no signs or symptoms suggestive of any formal thought disorder, disorientation, or cognitive impairment.  He described his mood as neutral and denied any significant depressive symptoms.  He did not overtly present with obvious anxiety although he noted chronic problems with anxiety since his return from Vietnam and regularly uses Xanax to help manage it.  He reported spotty sleep generally getting 8 hours, but he's up and down all night.  He denied suicidal ideation, intentions, or plans and also denied any problems with homicidal ideation.  The Veteran had no real goal for psychotherapy or more active mental health treatment and felt his medication needs for his anxiety problems were well managed by his primary care physician and Xanax.  The GAF score was 55.  


Law and Analysis - PTSD

In the current appeal, the Veteran contends that his service-connected PTSD is more disabling than is reflected in the current disability rating.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by a December 2007 rating decision, which assigned a 50 percent disability rating under DC 9411.  

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, the record describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occupational and social impairment with reduced reliability and productivity.  The evidence does not otherwise show significant disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  It was repeatedly found that the Veteran was not suicidal or homicidal, and he has required no inpatient psychiatric treatment.  Moreover, even by the Veteran's own admission, his anxiety symptoms were less disabling through the use of prescription medication.  

Although the Veteran's chronic anxiety makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage to his wife and his close relationships with his children.  The Veteran also reported meaningful leisure pursuits including caring for his home, gardening and hunting.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  He was able to maintain his work relationships sufficiently to remain stable in his employment for 35 years.  

Other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for a higher rating.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

The Board has also taken into account that the VA examiners who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores of 52, 55, and 58.  

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), these scores denote moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  These GAF scores are consistent with the symptomatology noted and do not provide a basis for a higher rating for the Veteran's PTSD in excess of 50 percent.  

The Veteran was also found to have significant symptoms associated with a personality disorder, in addition to symptoms of PTSD, which causes a significant level of additional social and occupational impairment.  At least two VA examiners have, to some degree, identified the characteristics attributable to the personality disorder, described as a rigid personality structure or rigid unambivalent cognitive style.  See VA examinations in November 2007 and April 2010.  However, in the absence of a medical opinion that clearly separates the symptoms of the Veteran's service-connected PTSD from the nonservice-connected personality disorder, the Board has resolved all reasonable doubt in the Veteran's favor and has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD (except with respect to unemployability).  Mittleider v. Brown, 11 Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 50 percent evaluation at any time during the current appeal. 

Therefore, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 50 percent rating, and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher rating available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that his PTSD necessitates frequent periods of hospitalization and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the 50 percent schedular rating currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for PTSD.  The current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  See Fenderson, supra.  


Law and Analysis - TDIU

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Veteran, who was last employed as a plumbing/hearing tech in November 2006, has filed for TDIU, contending that his service-connected disabilities preclude him maintaining any sort of employment.

Service connection is currently in effect for the following disabilities: PTSD rated as 50 percent disabling and bilateral tinnitus, rated as 10 percent disabling.  The combined rating for the service-connected disabilities is 60 percent.  Thus, the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), in that he does not have a combined rating of at least 70 percent, with at least one disability rated at 40 percent or greater.

With the exception of the rating assigned for service-connected PTSD (addressed above), the rating assigned for the remaining service-connected tinnitus, and the combined rating are not now in dispute.

While the Board acknowledges the Veteran's assertions and his functional impairment due to his service-connected disabilities, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

However, in this case, there is also no medical evidence showing that the Veteran's circumstances are so exceptional as to warrant a grant of a TDIU under the provisions of section 4.16(b).  

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  Clearly, the service-connected PTSD is productive of a great degree of disability, as indicated by the 50 percent rating assigned.  However, there is no indication in the record that the disability involves factors that are not reflected in the Rating Schedule, or that impair the Veteran's ability to work to a greater degree than recognized.  While it may have some negative impact on his ability to work, there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment.  The Board acknowledges that the Veteran also has a significant personality disorder, which the 2010 VA examiner determined was the cause of his unemployability.  However, he is not service-connected for this disability, and thus it cannot be considered when deciding entitlement to TDIU.  In this regard, while the examiners of record did not distinguish the manifestations of the service connected and nonservice connection symptoms, they did clearly indicate that the Veteran's unemployability is clearly distinguished as being attributable to the personality disorder.  Moreover, by the Veteran's own admission, his termination of employment was occasioned by voluntary retirement following more than 30 years of continuous employment.  

The Veteran's remaining service-connected disability, tinnitus is not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for it or that it precludes him from securing or following substantially gainful employment.  

Finally, in reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, his written statements, or his hearing testimony.  The Board also acknowledges that he is competent to provide evidence as to the observable symptoms of his disabilities, and the impact that they have on his daily life.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, TDIU cannot be granted in the absence of a finding by a medical professional that the Veteran is precluded from employment due to his service-connected disabilities.  No such opinion is present in the claims file. 

Here, the Veteran, as a layperson, cannot render an opinion as to whether he is precluded from gainful employment by his service-connected disabilities.  While he can report on the observable symptoms, he has presented no evidence that he has the expertise needed to render an opinion as to the impact that these conditions have upon his ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the Veteran is not working and claims a higher, TDIU rating, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension (C&P) Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that he has not required hospitalization for any service-connected disability, and that the manifestations of his disabilities are not in excess of those contemplated by the assigned ratings.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from his disabilities is in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, at 115.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The Board in no way wishes to minimize the nature and extent of the Veteran's overall disability, but, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they combine to produce significant impairment, the evidence does not reflect gainful employment is precluded solely because of them.  To the extent to which he is limited by his service-connected disabilities, such limitations are contemplated and being compensated by the 60 percent combined disability rating currently assigned.  Accordingly, a TDIU is not warranted.  38 C.F.R. § 4.16(b) (2011).

Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).










(CONTINUED ON THE NEXT PAGE)

ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  







____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


